 



Exhibit 10(hh)
SETTLEMENT AGREEMENT
     This Settlement Agreement (this “Agreement”) is made and entered into as of
the 8th day of July, 2005, by and among Shamrock Holdings of California, Inc.,
Roy E. Disney and Stanley P. Gold (collectively, the “Shamrock Plaintiffs”) and
The Walt Disney Company, a Delaware corporation (the “Company”). The Shamrock
Plaintiffs and the Company are referred to collectively as the “Parties,” and
each individually as a “Party”.
     WHEREAS, the Shamrock Plaintiffs currently have pending against the Company
in the Delaware Court of Chancery the following litigation: (i) Roy E. Disney v.
The Walt Disney Company – Civil Action No. 234-N (the “Books and Records
Litigation”) and (ii) Shamrock Holdings of California, Inc., Roy E. Disney and
Stanley P. Gold v. Robert A. Iger, Michael D. Eisner, Judith L. Estrin, John S.
Chen, Aylwin B. Lewis, Monica C. Lozano, George J. Mitchell, Leo J. O’Donovan,
S.J., and The Walt Disney Company – Civil Action No. 1330-N (the “Disclosure
Litigation” and, collectively with the books and Records Litigation, the
“Litigation”); and
     WHEREAS, the Shamrock Plaintiffs and the Company have determined that the
interests of the Company and its stockholders would best be served by settlement
of the Litigation on the terms and under the conditions set forth herein;
     NOW THEREFORE, in consideration of the mutual agreements herein set forth,
the Parties do hereby agree as follows:
     1. Litigation. As promptly as practicable after the execution and delivery
of this Agreement, each of the Shamrock Plaintiffs shall take all steps
necessary to seek the dismissal with prejudice of the Litigation.
     2. Standstill. The Shamrock Plaintiffs agree that from the date hereof
through and including the date of the Company’s 2010 annual meeting (the
“Term”), they will not, directly or indirectly, make any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission (the “Proxy Rules”)) to vote, or seek to influence any
person with respect to the voting of, any securities of the Company or of
shareholder consents with respect to the election of the Board of Directors of
the Company. For avoidance of doubt, during the Term, the Shamrock Plaintiffs
will not, directly or indirectly, engage in any solicitation exempt from the
Proxy Rules under Section 14a-2(b)(1) of the Proxy Rules with respect to the
election of the Board of Directors of the Company. During the Term, the Shamrock
Plaintiffs agree not to submit, directly or indirectly, any resolutions or
proposals, whether binding or precatory, to the Company for inclusion in the
Company’s proxy statement or consideration at any meeting of the Company’s
shareholders or for action by consent of the shareholders.
     3. SaveDisney.com. The Shamrock Plaintiffs agree that, effective
immediately, they will cease adding new materials (other than the Joint Press
Release defined in Section 9 below and the materials described in the last
sentence of this Section 3) to the savedisney.com website and, within thirty
(30) days of the date hereof, they will shut down their savedisney.com website
for the duration of the Term. They further agree that they will not establish,
sponsor, support or

 



--------------------------------------------------------------------------------



 



authorize any similar website for the duration of the Term. Notwithstanding the
foregoing, the Shamrock Plaintiffs shall be entitled to email the Joint Press
Release (defined in Section 9 below) to all savedisney.com subscribers. During
the thirty (30) day period following the date hereof, the Shamrock Plaintiffs
shall be permitted to make such new postings to the savedisney.com website as
(i) are consistent with the orderly winding up of the website and (ii) are not
inconsistent with, or otherwise contrary to, the Joint Press Release and do not
otherwise characterize or comment on any past disputes between the Parties.
     4. Board of Directors. Concurrently with the execution of this Agreement,
the Board of Directors of the Company shall publicly reaffirm its commitment to
the provisions in the “Committee Membership” section of the Company’s Corporate
Governance Guidelines that relate to the rotation of chairpersons and members of
the Board’s committees.
     5. Director Emeritus. The Company agrees that from and after the date
hereof, Roy E. Disney shall hold the position of Director Emeritus of the
Company, subject to the Company’s policy on Directors Emeritus, which is
attached hereto as Exhibit A. The Company shall reimburse Mr. Disney for his
out-of-pocket expenses incurred in serving as Director Emeritus (in accordance
with paragraph 3 of the Company’s policy attached hereto as Exhibit A) to the
same extent the Company reimburses its Board of Directors for similar
out-of-pocket expenses.
     6. Consultant. The Company agrees that, from the date hereof until the
Company’s 2008 annual meeting, Roy E. Disney shall be employed as a consultant
to the CEO of the Company on a non-exclusive basis to perform such tasks as the
CEO may from time to time request (subject to Roy E. Disney’s consent), with
respect to the heritage, culture, and vision of the Company (“Consultant”). The
CEO of the Company shall meet at least quarterly with Consultant to discuss
strategic direction and operations. As long as Roy E. Disney is acting as
Consultant, the Company shall pay him $150,000 annually as consideration for his
services, and the Company shall provide Mr. Disney with an office at the studio
at the Company’s headquarters in Burbank, California to be selected by Robert
Iger or his successor, and Mr. Disney shall be granted access to facilitate his
meeting with persons at Company facilities as Consultant. From and after the
Company’s 2008 annual meeting, Roy P. Disney, as the representative of the Roy
E. Disney family, shall take over the position of Consultant from Roy E. Disney
for a minimum additional three year term at no annual compensation and with no
right to the use of an office. If Roy P. Disney is unable or unwilling to serve
or continue serving as Consultant, such position shall be offered to another
member of the Roy E. Disney family as reasonably mutually agreeable. The Company
shall give Consultant reasonable access to the Company’s parks and other
facilities as appropriate to carry out his duties hereunder and shall provide
Consultant with appropriate indemnification in connection with the provision of
Consultant’s services hereunder. Consultant shall also be reimbursed for his
reasonable out-of-pocket expenses incurred in connection with the provision of
his services. After the Company’s 2008 annual meeting, Roy P. Disney (or the
member of the Roy E. Disney family then serving as Consultant) will be invited
to attend Company events to the same extent as if he were a Director Emeritus of
the Company.
     7. Company Events. The Company shall invite the immediate members of the
Roy E. Disney family to public Company functions and, to the extent that Robert
Iger deems

 



--------------------------------------------------------------------------------



 



appropriate, to non-public Company functions of a ceremonial, heritage or social
nature, including without limitation, employee recognition events and other
major Company events and milestones.
     8. Pending Derivative Litigation. Nothing in this Agreement shall be deemed
to limit or otherwise change or alter the rights, obligations or defenses that
any Party may have in connection with the litigation currently pending in the
Delaware Court of Chancery entitled: In re The Walt Disney Company Derivative
Litigation, C.A. 15452.
     9. Joint Press Release. Upon execution of this Agreement by all Parties
hereto, the Shamrock Plaintiffs and the Company shall issue a joint press
release in the form attached hereto as Exhibit B (the “Joint Press Release”).
During the Term, neither the Shamrock Plaintiffs, on the one hand, nor the
Company, on the other hand, will make any public statements that are
inconsistent with, or are otherwise contrary to, the statements in such Joint
Press Release.
     10. Confidentiality. Each Party agrees that it will not publicly disclose
this Agreement or its terms except (i) as set forth in the Joint Press Release
and (ii) as may be required by law or as may be reasonably necessary to enforce
its rights hereunder. Notwithstanding anything herein to the contrary, the
Shamrock Plaintiffs shall be permitted to publicly disclose that Roy E. Disney
is being provided with an office at the studio at the Company’s headquarters in
Burbank, California.
     11. Representations. Each of the Shamrock Plaintiffs, on the one hand, and
the Company, on the other hand, represents and warrants with respect to itself
that such Party is duly authorized to execute, deliver and perform this
Agreement, that this Agreement has been duly executed by such Party, and that
this Agreement is a valid and binding agreement of such Party, enforceable
against such Party in accordance with its terms.
     12. Notice. All notices, requests and other communications to any person
named hereunder shall be in writing and shall be given to such person at its
address or telecopy number set forth below or such address or telecopy number as
such person may hereafter specify for the purpose by notice to the other person:
If to any Shamrock Plaintiff:
Shamrock Holdings of California, Inc.
4444 Lakeside Drive
Burbank, California 91505
Telecopy: 818-559-7320
Attn: Stanley P. Gold
If to the Company:
The Walt Disney Company
500 S. Buena Vista Street
Burbank, California 91521

 



--------------------------------------------------------------------------------



 



Telecopy: (818) 569-5146
Attn: General Counsel
     Each such notice, request or other communication shall be effective when
received, provided a notice given other than during normal business hours on a
business day at the place of receipt shall not be effective until the opening of
business on the next business day.
     13. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware (without regard to the principles
of conflict of laws thereof).
     14. Amendment. This Agreement may be amended, modified or supplemented only
by written agreement of the Parties.
     15. Waiver. Any failure of any Party to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefit of such obligation, covenant, agreement or condition only by a
written instrument signed by such Party, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. Whenever this Agreement requires or permits consent by or on
behalf of any Party hereto, such consent shall be effective only if given in
writing in a manner consistent with the requirements for a waiver of compliance
as set forth in this Section.
     16. Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.
     17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     18. Severability. If any provision of this Agreement shall be deemed or
declared to be unenforceable, invalid or void, the same shall not impair any of
the other provisions of this Agreement.
     19. Injunctive Relief. Each of the Shamrock Plaintiffs, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other Parties would occur in the event any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached and that such injury would not be compensable in
damages. It is accordingly agreed that each Party hereto (the “Moving Party”)
shall be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other Parties hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity, and the other Parties shall waive any requirement that the Moving Party
post a bond in connection with the seeking of such injunctive relief.

 



--------------------------------------------------------------------------------



 



     20. Breach of agreement. If either Party materially breaches this
Agreement, the non-breaching Party may deliver written notice to the breaching
Party to terminate this Agreement. Such notice shall include a reasonably
detailed description of the alleged breach. Except as set forth in Section 21
below, the other Party shall have thirty (30) days to cure such breach. During
such period, the Company’s CEO and Stanley P. Gold (or such other person as may
be so designated in writing from time to time by Mr. Gold or Shamrock Holdings
of California, Inc.) shall promptly meet and confer in good faith to resolve the
breach. If, at the end of such thirty (30) day period, the Parties have not
reached resolution, the non-breaching Party may terminate this Agreement.
     21. Certain Breaches. Notwithstanding Section 20 hereof, in the event that
(a) the announced transition to a new CEO does not occur by October 1, 2005, the
timetable previously announced by the Company or (b) a former CEO is nominated
or appointed to serve on the Board or given a new officer position with the
Company or any of its subsidiaries (other than the position of Director Emeritus
pursuant to the Company’s policy attached hereto as Exhibit A and appointment as
a consultant to the Company), the Shamrock Plaintiffs will have an option to
immediately terminate this Agreement upon the public announcement of any of such
events (the “Public Announcement”). Upon such termination under this Section (or
a termination under Section 20 above), all parties will be relieved of all
ongoing obligations under this Agreement except as provided in this Section 21.
Inasmuch as the Shamrock Plaintiffs are relying on the events referred to in
subpart (a) of the first sentence of this paragraph occurring and the events
referred to in subpart (b) of the first sentence of this paragraph not
occurring, it shall be a breach of this Agreement if the events referred to in
subpart (a) do not occur or either of the events in subpart (b) does occur. If
either of the events in subpart (b) occur, the Shamrock Plaintiffs shall be
entitled to injunctive relief to (i) postpone the date of the next Company
annual meeting to a date at least ninety (90) days from the date of the related
Public Announcement and (ii) render the Company’s advance notice bylaws
inapplicable to any director nominations by the Shamrock Plaintiffs with respect
to such annual meeting. The Company will not take action, directly or
indirectly, in opposition to the Shamrock Plaintiffs’ seeking such relief on the
grounds that any other remedy or relief is available at law or in equity and
shall waive any requirement that the Shamrock Plaintiffs post a bond in
connection with the seeking of such injunctive relief.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the day and year first written above.

            SHAMROCK HOLDINGS OF CALIFORNIA, INC.
 
      /s/ STANLEY P. GOLD       By:   Stanley P. Gold      Title:   President   
          /s/ ROY E. DISNEY       Roy E. Disney              /s/ STANLEY P. GOLD
      Stanley P. Gold              /s/ DAVID K. THOMPSON       By:   David K.
Thompson      Title:   Senior Vice President – Deputy General Counsel –
Corporate and Corporate Secretary   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DIRECTOR EMERITUS POLICY

 



--------------------------------------------------------------------------------



 



Exhibit A
BOARD OF DIRECTORS
RETIREMENT POLICY
OF THE WALT DISNEY COMPANY

History:     The Board of Directors adopted a retirement policy on May 28, 1974
as recommended to it by the Executive Committee; it was revised in November 1983
by the Board of Directors upon the recommendation of the Corporate Governance
Committee and was further revised on June 23, 1997 by the Compensation
Committee.   Policy:        1.   That no Director may stand for reelection
following the calendar year the year in which that Director turned 72 years of
age; provided, however, that any Director who had previously held the office of
Chief Executive Officer shall be eligible to serve as a Director through the
year during which such Director turned 75 years of age.   2.   The each of those
Directors who retire in accordance with the policy set forth in paragraph 1
above be elected a Director Emeritus.   3.   That Directors Emeritus who retire
after June 23, 1997, no longer be privileged to attend Board meetings or to
serve on Board Committees but shall continue to be invited to social events such
as movie openings, theme park anniversaries, etc., to which all then current
Directors are invited.

 



--------------------------------------------------------------------------------



 



4.   That all accruals of future retirement benefits for Directors retiring
after June 23, 1997 (including Directors Emeritus), be terminated, effective
from December 31, 1994, and for all periods thereafter (the “Accrual Termination
Date”).   5.   That upon retirement (regardless of whether or not Director
Emeritus status has been reached) each Director who has served five or more
years as of the Accrual Termination Date shall receive annual retirement
benefits for the same number of years that such Director has actively served on
the Board, calculated as follows:

      (a) for retired Directors with ten years or more of active Board service
accrued through the Accrual Termination Date, the same yearly retainer as paid
to active non-management Directors;         (b) for retired Directors with five
through nine years of active Board service accrued through the Accrual
Termination Date, fifty percent (50%) of an active non-management Director’s
yearly retainer plus an additional ten percent (10%) thereof for each year of
active Board service in excess of five years.

6.   That management Directors are not eligible for retirement benefits for any
years that they serve The Walt Disney Company or any of its affiliates in dual
roles (management and director).   7.   That any Director Emeritus who has
retired prior to June 23, 1997, shall be unaffected by any changes in the Board
of Directors Retirement Policy effected on June 23, 1997, and shall continue to
be covered by the Policy as previously in effect.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
JOINT PRESS RELEASE

 



--------------------------------------------------------------------------------



 



      FOR IMMEDIATE RELEASE   CONTACTS: July 8, 2005   The Walt Disney Company:
    Zenia Mucha, 818-560-5300       Shamrock Holdings:
Clifford Miller, 818-973-4297
Michael Sitrick, 310-788-2850

JOINT STATEMENT FROM THE WALT DISNEY COMPANY AND
ROY E. DISNEY AND STANLEY P. GOLD
     BURBANK, Calif. — The Walt Disney Company, Roy E. Disney and Stanley P.
Gold announced today that they have agreed to put aside the differences that
have characterized their relationship over the past several years.
Messrs. Disney and Gold have agreed not to run a rival slate of directors or
submit shareholder resolutions for the next five years. Messrs. Disney and Gold
have also agreed to dismiss all their pending lawsuits against the Company. In
reestablishing ties with him and his family, the Company has named Roy E. Disney
Director Emeritus and a consultant. The Company also reaffirmed its commitment
to the rotation of committee members and chairpersons on its Board committees as
currently required by the Company’s Corporate Governance Guidelines. In putting
aside their differences, the Company noted Mr. Disney’s long time devotion to
the Company and welcomed the reestablishment of a relationship with him and his
family. Messrs. Disney and Gold expressed confidence in Mr. Iger’s leadership,
and as Mr. Eisner retires after 21 years with the Company, they acknowledged his
contribution to the Company over the years.
Note:
There will be no additional comment regarding this statement.

 